

115 HR 5836 IH: Supporting Work Through Apprenticeships Act
U.S. House of Representatives
2018-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5836IN THE HOUSE OF REPRESENTATIVESMay 16, 2018Mr. Bishop of Michigan (for himself, Mr. Renacci, and Mr. Curbelo of Florida) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title IV–A of the Social Security Act, and for other purposes.
	
 1.Short titleThis Act may be cited as the Supporting Work Through Apprenticeships Act. 2.Supporting work through apprenticeshipsSection 407(d)(5) of the Social Security Act (42 U.S.C. 607(d)(5)) is amended by inserting , including apprenticeship before the semicolon.
 3.Effective dateThe amendment made by this Act shall take effect on October 1, 2018. 